 

  Exhibit 10.14

 

FIRST AMENDMENT TO AGREEMENT

 

THIS FIRST AMENDMENT TO AGREEMENT is made and entered into as of September 9,
2011, between VYSTAR CORPORATION, a Georgia corporation (“Vystar”), CMA
Investments, LLC, a Georgia limited liability company (“CMA”) and ITALIA-EIRE
LP, a Georgia limited partnership (“I-E”).

 

WITNESSETH

 

WHEREAS, the parties previously entered into that certain Agreement dated April
29, 2011, whereby Vystar issued a Promissory Grid Note to CMA in the principal
amount of up to $800,000 (the “Vystar Note”); and

 

WHEREAS, CMA is a party to a Change in Terms Agreement dated the date hereof
which amends that certain Business Loan Agreement among CMA, Joseph C. Allegra,
MD (“Allegra”), John D. Craft and Mitsy Y. Mangum (collectively, the
“Guarantors”) and Atlantic Capital Bank (“ACB”) (the “Loan Agreement”); and

 

WHEREAS, the parties hereto desire to increase the maximum principal amount of
the Promissory Grid Note to $1,000,000.

 

NOW, THEREFORE, for good and valuable consideration, Vystar, CMA and I-E agree
as follows:

 

1.

 

The parties hereto agree to increase the maximum of the Promissory Grid Note to
$1,000,000, effective the date hereof.

2.

 

This First Amendment to Agreement shall be governed by the laws of the State of
Georgia.

 



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Agreement as of the date first above written.

 

[Signatures on the following page]

 

 

 

 

  Vystar Corporation         By:       William R. Doyle     Chairman, CEO and
President         Italia-Eire LP         By: Lincoln Lee Investments, LLC    
General Partner           By:         Joseph C. Allegra, Manager         CMA
Investments, LLC         By:       Joseph C. Allegra, Manager

 

 



 